DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-27, drawn to a subsea production unit.
Group II, claim(s) 28-41, drawn to  a method of separating fluids.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a subsea production unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of WATTS (US 2731168) in view of DITRIA (US 6197095).
Regarding claim 1, ORLOWSKI teaches a subsea production unit for subsea treatment of oil (title, abstract, Figs.) comprising:
an onboard multiphase separation system (e.g. Fig. 2 #B,C) capable of separating gas and water from a wellstream containing oil (P1/introduction - P2/second paragraph); and
an onboard water treatment system (e.g. Fig. 2 #D) capable of cleaning oil from water that is produced by the separation system including recycle flows (note lines back to the harp and separation vessel).
wherein the water treatment system comprises a gas inlet communicating with the separation system and is arranged to mix the produced water with gas separated from the oil (“oil is recombined with the separated gas”; P2/second paragraph).
ORLOWSKI does not teach a storage tank. However, WATTS teaches a system for gathering and loading oil from underwater oil wells (title, Figs.) in which it is well known that tanks submerged in water have been used for the storage of oil for the purpose of maintaining uniform rates of production when it is impractical to offload production fluids onto tankers and barges (C1/L36-49,56-72).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of ORLOWSKI with the storage tank of WATTS in order to economically store production fluids. The references are combinable, because they are in the same technological environment of oil well separations.
ORLOWSKI does not teach the unit comprises a frame. However, DITRIA teaches a subsea multiphase fluid separating system (title, Figs.) including:

an onboard water treatment system (Fig. 1 #58) capable of cleaning oil from water that is produced by the separation system;
and a frame encompassing the subsea multiphase fluid separating system, which provides for a modular construction of the system components in a single housing or frame for reliable transport to the ocean floor (C2/L50-54).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of ORLOWSKI with the system frame of DITRIA in order to reliable construct and transport a separator system to the ocean floor. The references are combinable, because they are in the same technological environment of oil well separations.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777